DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant's amendment and remarks filed on 07/07/2022 are acknowledged.
Claims 1 and 3-4 are pending. 


3. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. Claims 1 and 3-4 stand rejected under 35 U.S.C. 102(a)(2) as being anticipated by Corey et al. (US 20180147257; see entire document), optionally as further evidenced by UniProt Entries O00478 and 2DTS_A (all of record).

The rejection set forth in section 13 of the previous office action is maintained.  Applicant’s arguments have been fully considered but have not been found sufficiently convincing.

Applicant’s arguments are improper because of the following informalities:
(i) Applicant’s arguments are not directed to the prior art document cited in the rejection. 
(ii) Applicant incorrectly states that the document claims priority to WO2016191305.  The cited US Pat. Pub. No 20180147257 is a publication application USSN 15575927, which is a 371 of PCT/US16/33619.
Nonetheless, the examiner chose to consider applicant arguments.

Applicant asserts that the amino acid sequence of BTN3A3 extracellular domain in the recombinant protein BTN3A3-Ig of the present application is different from the amino acid sequence of BTN3A3 extracellular domain disclosed by Corey.  In particular, applicant points to SEQ ID NOS: 6 and 15 in the WO document, which allegedly show that Corey’s BTN3A3 extracellular domain (ECD) is 2 amino acids shorter than the ECD of the presently claimed protein, lacking C-terminal amino acids PW.  In response, Corey’s disclosure at p. 41-42 is reproduced herein: 

Wild type human BTN3A3
(also known as BTN3.3, BTF3, "butyrophilin, subfamily 3, member A3")

NP_008925.1 (isoform a)
MKMASSLAFLLLNFHVSLFLVQLLTPCSAQFSVLGPSGPILAMVGEDADLPCHLFP
TMSAETM ELRVWSSSLRQVVNVYADGKEVEDRQSAPYRGRTSILRDGITAGKAA
LRIHNVTASDSGKYLCYFQDGDFYEKALVELKVAALGSDLHIEVKGYEDGGIHLEC
RSTGWYPQPQIKWSDTKGENIPAVEAPVVADGVGLYAVAASVIMRGSSGGGVSC
IIRNSLLGLEKTASISIADPFFRSAQPWIAALAGTLPISLLLLAGASYFLWRQQKEKI
ALSRETEREREMKEMGYAATEQEISLREKLQEELKWRKIQYMARGEKSLAYHEW
KMALFKPADVILDPDTANAILLVSEDQRSVQRAEEPRDLPDNPERFEWRYCVLGC
ENFTSGRHYWEVEVGDRKEWHIGVCSKNVERKKGVWKMTPENGYWTMGLTOG
NKYRALTEPRTNLKLPEPPRKVGIFLDYETGEISFYNATDGSHIYTFPHASFSEPLY
PVFRILTLEPTALTICPIPKEVESSPDPDLVPDHSLETPLTPGLANESGEPQAEVTS
LLLPAHPGAEVSPSATTNQNHKLQARTEALY
(SEQ ID NO: 6)
           bold: example of a transmembrane domain (as discussed below) – 
                       amino acids 248-271
           underline: example of a sequence that includes a BTN3A3 ectodomain –
                        amino acids 30-246 (SEQ ID NO: 15)

It is clear from this disclosure that the underlined region and the bold region merely exemplify one way of demarcation of the amino acid sequence into the ECD and the transmembrane domain, respectively, especially since the former ends at position 246 whereas the latter does not begin until position 248.  

Corey teaches a fusion protein which comprises an ECD of human BTN3A3 (e.g. claims 1, 4 and 8-9; [0170], [0199]-[0200]), and ECD of human BTN3A3 (isoform 1) is amino acid residues 1-248 of the mature polypeptide, according to Uniprot entry O00478.  This amino acid sequence is identical to the ECD of the presently claimed fusion protein, and includes the C-terminal PW amino acids, as shown in the alignment at page 12 of the previous office action.

Therefore, the fusion protein taught by Corey is identical to the instantly recited BTN3A3-Ig of SEQ ID NO: 9, and the rejection is maintained.


6. Conclusion: no claim is allowed.


7. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644